IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                              Assigned on Briefs May 6, 2008

             STATE OF TENNESSEE v. ODIS KAYAUNCE HANTZ

                      Appeal from the Circuit Court for Chester County
                         No. 06-357A     Roy B. Morgan, Jr., Judge



                     No. W2007-02053-CCA-R3-CD - Filed May 30, 2008


The defendant, Odis Kayaunce Hantz, appeals his Chester County Circuit Court conviction of
aggravated robbery, alleging insufficiency of the evidence. We hold that the evidence presented at
trial was sufficient and affirm the judgment of the trial court.

                 Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which DAVID H. WELLES and
DAVID G. HAYES, JJ., joined.

Angela J. Hopson, Jackson, Tennessee, for the appellant, Odis Kayaunce Hantz.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Assistant Attorney General;
James G. Woodall, District Attorney General; and Rolf Hazlehurst, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                            OPINION

               On March 22, 2007, a Chester County Circuit Court jury found the defendant guilty
of aggravated robbery, a Class B felony. The trial court sentenced the defendant to 10 years in the
Department of Correction as a Range I, standard offender.

               Aaron Figueroa testified that he was working at Premier Manufacturing on the
evening of December 17, 2005. One of Mr. Figueroa’s car tires had been slashed earlier that day,
so after work he went to the parking lot to change it. He testified that, while he changed the tire,
“two men approached [him] . . . and robbed [him] at gunpoint. [One man] robbed [him] at gunpoint
where the other one went through [his] pockets and got [his] money out.” Mr. Figueroa testified that
he recognized both men. He knew one assailant, Marquis Mickens, “from high school.” Mr.
Figueroa testified that he had no doubt the second individual was the defendant because he had
worked with the defendant for a few months at Premier. Mr. Figueroa testified, “He worked six days
a week and I’d seen him every night.”
                Mr. Figueroa testified that the defendant grabbed him and pushed him into his car
while the co-defendant pointed the gun. The defendant went through his pockets and took his wallet.
The robbers then shut Mr. Figueroa inside the car, told him to wait 15 minutes before getting out,
and ran away. Mr. Figueroa testified that after 15 minutes, he went back inside Premier
Manufacturing and told his supervisor what had happened. The supervisor called the police, and Mr.
Figueroa gave them a description, as well as the name of the co-defendant. Mr. Figueroa testified
that he did not know the defendant’s name, but he told the police he knew his face because he had
seen him from work. He had no doubts about the identity of his attackers, and a few days later, he
picked them both from separate photographic lineups.

                On cross examination, Mr. Figueroa testified that he had never had any prior conflict
with the defendant at work. They worked different shifts and only saw each other in passing. Mr.
Figueroa testified that, although the parking lot was not well lit, he had parked directly under a light
on the evening in question, and that the lighting did not impair his ability to identify his assailants.

              Jason Crouse testified that he was a deputy in the Chester County Sheriff’s
Department. He responded to the robbery call involving Mr. Figueroa. After Mr. Figueroa identified
the co-defendant as one of the perpetrators, the police searched the co-defendant’ residence and
recovered a weapon.

               On cross examination, Deputy Crouse testified that his belief that the recovered gun
was the one used in the robbery was based on the co-defendant’ father’s saying that he had seen his
son with the gun.

               Jason Rhodes testified that he was a patrolman for the Chester County Sheriff’s
Department on the evening of the robbery. He saw two men fitting the description provided by Mr.
Figueroa and tried to stop them, but the suspects ran away when Officer Rhodes stopped his vehicle.
Officer Rhodes identified the defendant as one of the two individuals he saw that evening.

               On cross examination, Officer Rhodes testified that when he first saw the suspects
it was dark and that the two men were “[p]robably between 20 and 30 yards” from him. However,
he shone his spotlight on the defendant and “could see him full.”

                Henderson Police Department investigator Ronnie Faulkner testified that the victim
identified the co-defendant from a six-person photo lineup. The victim did not know the defendant
by name, but based on his description, Mr. Faulkner found 128 possible matches in the police
database of prison booking photos. Mr. Faulkner testified that he scrolled through those photos with
the victim, and the victim identified the defendant. Officers then went to Premier Manufacturing
and confirmed that the defendant had previously been employed there.

                Gregory Mickens, the father of the co-defendant, testified that he told the police that
at the time of the robbery, his son was with the defendant. On cross examination, Mr. Mickens
admitted that the offense occurred so long ago that he does not exactly recall what he told the police.


                                                  -2-
               Nellie Richardson, administrative assistant at Premier Manufacturing, testified that
according to company records, the defendant had been an employee, intermittently, for a total of
about ten months.

                The defendant testified that on the date of the robbery he was at home with Brian
Brooks, a friend, discussing the problems he had in his relationship at the time. He testified that he
and Mr. Brooks were together from 6:00 p.m. until 11:30 p.m. He acknowledged knowing the co-
defendant “from back in the days” but denied being with him on the day of the robbery. The
defendant denied possessing a gun at the time of the robbery and denied ever having in his
possession the specific gun retrieved from the co-defendant’s apartment. He acknowledged working
for Premier Manufacturing during the relevant dates but denied ever seeing or talking to the victim.

               Brian Brooks testified that he was at the defendant’s residence the evening of the
robbery to help calm him down because he had just found out his girlfriend was bisexual and was
seeing a woman. He testified that they drank some beers, talked, and played video games. Mr.
Brooks left when the defendant “got to fussing at [him].”

                When an accused challenges the sufficiency of the evidence, an appellate court’s
standard of review is whether, after considering the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime beyond
a reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 324, 99 S. Ct. 2781,
2791-92 (1979); State v. Winters, 137 S.W.3d 641, 654 (Tenn. Crim. App. 2003). This rule applies
to findings of guilt based upon direct evidence, circumstantial evidence, or a combination of direct
and circumstantial evidence. Winters, 137 S.W.3d at 654.

                A criminal offense may be established exclusively by circumstantial evidence,
Duchac v. State, 505 S.W.2d 237 (Tenn. 1973); Winters, 137 S.W.3d at 654; however, before an
accused may be convicted of a criminal offense based upon circumstantial evidence alone, the facts
and circumstances “must be so strong and cogent as to exclude every other reasonable hypothesis
save the guilt of the defendant.” State v. Crawford, 225 Tenn. 478, 482, 470 S.W.2d 610, 612
(1971). “In other words, ‘[a] web of guilt must be woven around the defendant from which he
cannot escape and from which facts and circumstances the jury could draw no other reasonable
inference save the guilt of the defendant beyond a reasonable doubt.’” State v. McAfee, 737 S.W.2d
304, 306 (Tenn. Crim. App. 1987) (quoting Crawford, 470 S.W.2d at 613).

                 This court, in determining the sufficiency of the evidence, should not reweigh or
reevaluate the evidence, see State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990), and
questions concerning the credibility of the witnesses, the weight and value of the evidence, as well
as all factual issues raised by the evidence are resolved by the trier of fact, not the appellate court,
see State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Also, this court may not substitute its
inferences for those drawn by the trier of fact from the evidence. Liakas v. State, 199 Tenn. 298,
305, 286 S.W.2d 856, 859 (1956); Farmer v. State, 574 S.W.2d 49, 51 (Tenn. Crim. App. 1978).
On the contrary, this court must afford the State of Tennessee the strongest legitimate view of the



                                                  -3-
evidence contained in the record as well as all reasonable and legitimate inferences which may be
drawn from the evidence. Cabbage, 571 S.W.2d at 835.

                 As it pertains to the present case, aggravated robbery is “robbery . . . [a]ccomplished
with a deadly weapon or by display of any article used or fashioned to lead the victim to reasonably
believe it to be a deadly weapon.” See T.C.A. § 39-13-402(a)(2) (2003). Robbery is “the intentional
or knowing theft of property from the person of another by violence or putting the person in fear.”
Id. at 39-13-401.

                The defendant alleges that the evidence was insufficient to support his conviction for
aggravated robbery. We disagree. The victim identified the defendant as one of the men who
robbed him at gunpoint. A police officer testified that shortly after the crime, he spotted the
defendant, who matched the victim’s description of his attackers, and that the defendant ran from
him after being ordered to stop. The credibility of eyewitness testimony in identifying the defendant
as the perpetrator of a crime is a question of fact for the jury to determine upon consideration of all
competent proof. State v. Strickland, 885 S.W.2d 85, 87 (Tenn. Crim. App. 1993).

                In addition to the eyewitness’ identification, Gregory Mickens testified that his son
was with the defendant on the night of the robbery, and Officers Crouse and Rhodes testified that
the gun used in the robbery was found at Mickens’ residence. From this evidence, a rational jury
could have found beyond a reasonable doubt that the defendant was the perpetrator of the crime. We
conclude, therefore, that the evidence, viewed in the light most favorable to the State, was sufficient
to sustain the defendant’s conviction for aggravated robbery.


                                                        ___________________________________
                                                        JAMES CURWOOD WITT, JR., JUDGE




                                                  -4-